CHARLES F. CLAIBORNE, JUDGE.
This is a suit for rent. Plaintiff alleged that the defendant leased the premises 133 S. Gayoso at the rate of $35 'per month; that a balance of $13 is due for the month ending July 11th, 1917 and #35 for each of the three months ending on the 11th of August, September, and October, making a total of $118}
that on October 11th, 1917 petitioner again leased said premises to the defendant for the same price for one year for which she gave rent notSs, payable monthly; that there is now due on said notes a balance of $20 for the note due March 11th, 1918, and the whole of the three notes for the months ending on the 11th day of each of April, May, and June 1918 and $11.66 on the note falling due on July 11th, 1918, making a total of $136.66; as appeariby the notes annexed;
that the two sums together make $254.66 which the defendant fails to pay notwithstanding demand.
The defendant denied owing the plaintiff $254.66, but admitted owing her $41.50; she averred that she had the property ' screened and certain plumbing work done for which she is entitled to credit; that before making the lease on October 11th, 1917, she gave plaintiff a draft for $51 on one George R. Davis in full payment of rent due; that she tendered $41.50 to plaintiff who refused to accept it.
There was judgment for plaintiff for $80.75 and she has appealed.
The plaintiff as a witness swears the amount of $254.66 is due to her; she received from defendant a draft on George R. Davis in St. Louis, which was not paid; she agreed to pay for the material for the plumbing but not the labor; defendant was to pay the labor; she agreed to pay for the screening; the plumbing *568bill was around $38; there was an additional bill of $16.
Plaintiff at this time offers to allow a credit of $41.25 for screening and nlimibinar if nroof is nroduned of the payment of the bills. ¿53-*' &
Defendant was not examined as a witness, nor was there any proof of the' payment of any hills by the defendant.
The judgment of the District Court is not explained by any reasons and the defendant does not appear to us to have extablished her defense. The plaintiff swears to the correctness of the amount claimed by her* there is no testimony to contradict her; we think she is entitled to a judgment.
It is therefore ordered that the judgment ncreased from Eighty dollars to Two Hundred and £> <S ¡ffaur 66AIU0 dollars with legal interest from August 28th, 1918, till paid .and all costa of suit, and with this amendment that it be affirmed.
June 19th, 1919.